          Case 1:19-vv-01613-UNJ Document 30 Filed 08/23/21 Page 1 of 2




    In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 19-1613V
                                        UNPUBLISHED


    MELISSA HEFFLEY,                                        Chief Special Master Corcoran

                        Petitioner,                         Filed: July 23, 2021
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for petitioner.

Camille Michelle Collett, U.S. Department of Justice, Washington, DC, for respondent.

                                   RULING ON ENTITLEMENT1

        On October 16, 2019, Melissa Heffley filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). On July 14, 2021, Petitioner filed an amended petition. In the amended
petition, Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza vaccine received on December 7,
2017. Amended Petition at 1. The case was assigned to the Special Processing Unit of
the Office of Special Masters.




1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
          Case 1:19-vv-01613-UNJ Document 30 Filed 08/23/21 Page 2 of 2




       On May 24, 2021, Respondent filed his Rule 4(c) report in which he concedes that
Petitioner is entitled to compensation in this case for SIRVA.3 Respondent’s Rule 4(c)
Report at 1. Specifically, Respondent agrees that “petitioner had no relevant history of
pain, inflammation, or dysfunction in her left shoulder; her pain and reduced range of
motion occurred within 48 hours of receipt of an intramuscular vaccination; her symptoms
were limited to the shoulder in which the vaccine was administered; and no other condition
or abnormality was identified to explain her symptoms.” Id. at 6.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation for SIRVA.

IT IS SO ORDERED.

                                        s/Brian H. Corcoran
                                        Brian H. Corcoran
                                        Chief Special Master




3
 Respondent’s Rule 4(c) Report took no position on the brachial neuritis claim in the original petition.
Petitioner subsequently filed an amended petition asserting only a SIRVA claim.

                                                   2
